Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in e-mail communications with Brian F. Russell on March 3, 2022.

The application has been amended as follows: 

The application has been amended in accordance with the attached examiner's amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to disclose or render obvious the newly added limitations in lines 5-7, 10, and 18-20 of claim 1 of the response received February 22, 2022, in the context of and in combination with the respective remaining independent claim limitations. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the newly in the context of and in combination with the respective remaining independent claim limitations. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the newly added limitations in lines 6-8, 11, and 19-21 of claim 16 of the response received February 22, 2022, in the context of and in combination with the respective remaining independent claim limitations. In other words, while a portion of the aforementioned newly added limitations, by themselves, reflect basic aspects of register renaming, these newly added limitations, implemented into the context of the remaining limitations of the independent claims, are sufficient to preclude the prior art of record, alone or in combination (with other cited prior art references, and/or with the basic concept of register renaming), from disclosing or rendering obvious the relevant claims in their entirety. As the response received February 22, 2022, overcame all pending indefinite issues, and as the Examiner’s Amendment overcomes the previously presented 35 USC 101 issue and the previously presented claim objection, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182